 In the Matter of E. 1. DU PONT(GRAssELLIDIVISION)and,LEADBURNERSL. U.No. 596,UNITED ASSOCIATION, A. F. OF L.Case No. 2-R-56446.-Decided January 11, 19%16Mfr. Peter B. Collins,ofWilmington, Del., for the Company.Mr. Joseph P. Dunn,of Newark, N. J., andMr. John M. Catterson,of Park Ridge, N. J., for the Lead Burners.Mr. Henry Mayer, by Mr. Irwin Panken,of New York City, forthe Independent.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF TIIE CASEUpon petition duly filed by Lead Burners, L. U. No. 596, UnitedAssociation, A. F. of L., herein called the Lead Burners, allegingthat a question affecting commerce had arisen concerning the repre-sentationof employees of E. I. du Pont (Grasselli Division), Grasselli,New Jersey, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeHenry J. Kent, Trial Examiner. The hearing was held at New YorkCity, on July 12 and 26 and August 3, 1945. The Company, the LeadBurners, and Grasselli Employees' Association, an unaffiliated labororganization, herein called the Independent, appeared and partici-pated.At the commencement of the hearing, the Lead Burners movedto amend its petition, and the motion was granted by the Trial Ex-aminer.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on theissues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.65 N. L.R. B., No. 71.390 E. I. DUPONT (GRASSELLI DIVISION)391Upon the entire record in the case, the Board makes thefollowing :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYE. I. du Pont is a corporation engaged in the manufacture of chemi-cals.Its main office is at Wilmington, Delaware. Its plant at Gras-selli,New Jersey, is the only plant involved in the proceeding.During 1944, the Company used at its Grasselli plant raw materialsvalued at approximately $4,000,000, of which 80 percent representsshipments made to the plant from points outside New Jersey.Dur-ing the same period, the Company manufactured at the Grasselli plantproducts valued at approximately $15,000,000, of which 75 percentrepresents shipments to points outside New Jersey.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDLead Burners L. U. No. 596 is a labor organization, affiliated withthe United Association of Plumbers and Steam Fitters of the UnitedStates and Canada and with the American Federation of Labor, ad-mitting to membership employees of the Company.Grasselli Employees' Association is an unaffiliated labor organiza-tion, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 15, 1945, the Lead Burners filedthe petition in this proceed-ing.At a conference subsequently held between the Company and theLead Burners, it became apparent that these parties disagreed as tothe appropriate bargaining unit for employees at the Grasselli plant.On May 22, 1944, the Company and the Independent entered into abargaining agreement covering production and maintenance em-ployees at the Grasselli plant.The contract provides that it may bedetermined by either party upon 30 days' written notice.We findthat the contract is of indefinite duration and that it constitutes nobar to a determination of representatives at this time.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Lead Burners represents a substantial numberof employees in the unit proposed as appropriate.'1The Field Examiner reported that the Lead Burners submitted 15 cards, which theCompany concedes bear the names of lead burners at the Grasselli plant.There are approximately 16 employees in the unit proposed by the Lead Burners.The Independent relies on its contract covering lead burners and other plant employeesto indicate its interest among these employees. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; TILE DETERMINATION OF REPRESENTATIVESThe Lead Burners contends that lead burners and lead burners'apprentices at the Company's Grasselli plant constitute a separateappropriate unit.The Company and the Independent, conceding thatlead burners are skilled craftsmen, nevertheless contend that the pro-posed craft unit is not appropriate on the grounds (1) that all skilledand unskilled maintenance employees at the p]ai t work together to thecommon end that production processes may be carried on without inter-ruption and are, therefore, bound by a common interest that requirestheir inclusion in a single unit for bargaining purposes; and (2) thatthe history of bargaining on a plant basis at the Grasselli plant over aperiod of years and bargaining on a plant, basis at other plants of theCompany demonstrate that the plant unit is the only appropriate unitfor the Company's employees and preclude separate bargaining on acraft basis at this time.In addition to production employees at the plant, who are chieflyconcerned in the operations directly involved in the handling of rawmaterials and the processing and shipment of chemical products, theCompany employs maintenance workers, whose primary charge andconcern, under the general supervision of the master mechanic, is theconstruction, maintenance, and repair of the Company's processingproperties in order that the production flow may proceed smoothlywithout interruption.These maintenance employees include riggers,carpenters, electricians, and lead burners, who possess skills peculiarto their respective craft work; apprentices in the several crafts, whoare embarked on defined special training programs; and helpers, who,as unskilled laborers, do whatever may be necessary to prepare a loca-tion for the work of craftsmen, give help in lifting and such other aidas may be required while a repair or construction job is in process, andclean up the location when the work has been completed.At the time of the hearing, the Company employed at its Grassellichemical plant 15 lead burners.The Company's lead burners, likeothers of their craft, fabricate, install, maintain, and repair leadequipment.No other employees at the Company's Grasselli plant per-form like work. For efficiency in operation, the Company distributesits lead burners among the several departments at the plant where leadwork is usually required.Six lead burners regularly work in andout of the lead shop, situated in the maintenance area of the plantunder the direct supervision of the lead foreman; 6 others work underthe supervision of an area mechanics foreman in the so-called System E. I. DU PONT(GRASSELLI DIVISION)393unit; and 3 others have substantially permanent assignments in 3other operational units under the respective foremen of those units,and all under the general supervision of the master mechanic.Withthe exception of some lead workwhich maybe performed by a leadburner working alone, lead burners are required,by the nature of themedium on which they work, to depend upon the supports erected,maintained,and constructedby riggersand carpenters for their use.Lead workers are subject to special hazards, such as toxic fumesfrom lead and acid, and in the absence of adequate precautions, leadwork is likely to result in some form of lead poisoning.New Jersey,wherein the Company's plant is located, and other States require thatlead workers be provided with adequate washing facilities and thatcertain equipment and time beallotted by their employerfor precau-tionary measures against occupational diseases.Taking into consideration the allotment of lead burners among theseparate locations about the plant, the common plant conditions whichlead burners and all other employees on the Company's pay roll sharethrough common unemployment with the Company, and the coopera-tion of other skilled and unskilled workers that lead burners may ef-fectively perform their work, we find, nevertheless, that the Company'slead burners constitute a clearly identifiable and homogeneous groupof employees with employment interests perculiar to their craft andthat, absent other considerations, they may properly constitute a sep-arate bargaining group.'With respect to the bargaining history at the plant, which the Com-pany and the Independent urge as a bar to the proposed bargainingunit based along craft lines, the record reveals the following:Employees at the Company's plant organized the Independent in1937, and a majority of employees,including clerical employees, leadburners, and other skilled and unskilled employees, became members,and some leadburners held office within that labor organization.TheCompany, thereafter, recognized the Independent as the exclusive bar-gaining representative of its plant employees.Committees of theIndependent from time to time negotiated with the Company for wageincreases and improved working conditions at the plant.The Com-pany posted notices of such changes.Grievances which were notsettled by employees and their respective foremen were settled throughconferences between representatives of the Company and the Inde-pendent.Between 1937 and March 1944, the Company and the Inde-pendent, however, entered into no written collective bargaining con-tract covering employees at the plant.The Lead Burners organized the lead burners working at the Com-pany's plant in 1938 and 1939 and, for a time, these employees main-2SeeMatter ofNational Lead Company,Titanium Division,63 N. L. R B. 903. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDtamed a dual union membership in the Lead Burners, as craftsmen,and in the Independent,as plant employees of the Company.In 1941,however, the Company's lead burners,as directed by the Lead Burners,gave up their membership in the Independent and thereafter devotedtheir attention to their craft organization and the furtherance of theircraft development.The withdrawal of the lead burners from theIndependent was well known to the general plant employees who re-tained their membership in the Independent,and reports of the with-drawal of the lead burners from the Independent and their adherenceto their craft organization came to the attention of the Company.Under these circumstances annd without any formal determinationof the appropriate unit or units for employees at the plant,the Com-pany and the Independent,inMarch1944, entered into their firstwritten bargaining agreement, which, as noted in Section III, above,is a contract of indefinite duration.The contract recites the recogni-tion of the Independent by the Company as the bargaining repre-sentative of the plant employees and covers non-supervisory employeesat the plant, including lead burners and other craft groups.The con-tract provides against discrimination for membership or nonmember-ship in the Independent and recites that craft lines will be observed"in accordance with practices established in the past."Grievances,by practice and in accordance with the provisions of the contract, arenegotiated and, in many cases, settled by the immediate foreman con-cerned.The foreman of the lead shop, himself a lead burner, in hiscapacity as foreman,settles grievances for employees under him, andhe and other foremen under whom lead burners are working presentgrievances which they cannot settle to their superior,themastermechanic,for consideration.The Independent,as recognized bar-gaining representative,continues to function for all plant employeesin formal meetings with representatives of managment.Contrary tothe contentions of the Company and the Independent,we find that thebargainingrelations between the Company and the Independent havenot established a history of collective bargaining which precludes theappropriateness of a separatebargainingunit for the Company's leadburners at this time.That employees at other plants of the Companybargain on a plant basis is not alone conclusive of the scope of the bar-gaining unit for employees at the Grasselli plant.We find that the Company's lead burners may properly constituteeither a separate bargaining unit or part of the larger production andmaintenance group at the plant.We will hold an election among theCompany's lead burners to determine whether they desire to be repre-sented by the Lead Burners or by the Independent,and we shall makeno determination of the unit issue until the results of the election shallhave been disclosed. E. I. DU PONT (GRASSELLI DIVISION)395The Lead Burners would include lead burners' apprentices in theproposed craft unit, and would exclude the unskilled helpers.TheCompany and the Independent question the appropriateness of thescope of the proposed unit if helpers are excluded.Helpers arelaborers, drawn from a pool of some 25 laborers assigned to assistmaintenance workers.Approximately 12 laborers are regularly as-signed to assist lead burners, and other laborers may be assigned tothem if required.As laborers, helpers are not specifically skilled,but by regular assignment to lead burners as lead burner's helpers,they acquire some facility and experience for working with such crafts-men.Helpers who show an aptitude and liking for lead work some-times become apprentices in the craft.The Lead Burners has craftjurisdiction to accept lead burners' helpers into membership, and somehelpers at the plant may be members of the Lead Burners.The recorddoes not disclose, however, that the Lead Burners has organized leadburners' helpers as a group at the Company's plant.Under thesecircumstances, we shall exclude helpers from the voting group.Wewill further exclude foremen, who are supervisory employees, andother supervisory employees, in accordance with our usual practice.Those eligible to vote in the election will be all lead burners andlead burners' apprentices, excluding lead burners' helpers, foremen,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsSet forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with E. I. du Pont,Grasselli, New Jersey, an election by secret ballot shall be conductedas early as possible, but not later than sixty (60) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among lead burners and leadburners' apprentices in the group described in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work during 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Lead BurnersL. U. No. 596, United Association, A. F. of L., or by Grasselli Em-ployees' Association, for the purposes of collective bargaining, or byneither.PAUL Al. HERZOG, CHAIRMAN, dissenting in part :I agree with my colleagues' resolution of the issues in this case, exceptthat I would not exclude the lead burners' helpers from the unit. Itappears that the same helpers work, day in and day out, with the leadburners, with the result that they acquire a modicum of skill.Atleast that must be the assumption of the Lead Burners Union itself,because that craft organization admits helpers to membership. Itsunwillingness to include them in this particular unit would thereforeappear to have little objective support.